Name: Commission Regulation (EEC) No 455/88 of 18 February 1988 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: monetary relations;  economic analysis;  trade policy;  monetary economics
 Date Published: nan

 19. 2. 88 Official Journal of the European Communities No L 46/19 COMMISSION REGULATION (EEC) No 455/88 of 18 February 1988 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States HAS ADOPTED THIS REGULATION : Article 1 The statistical threshold, within the meaning of Article 24 of Regulation (EEC) No 1736/75, expressed in value, is fixed at 800 ECU. Article 2 The statistical threshold, fixed by Article 1 , expressed in national currencies, shall not exceed : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (l), as last amended by Regulation (EEC) No 3678/87 (2), and in particular Articles 24 and 41 thereof, Whereas, since the adoption of Commission Regulation (EEC) No 3432/85 of 5 December 1985 on the statistical threshold in the external trade statistics of the Commu ­ nity and statistics of trade between Member States (3), divergences have arisen in the average values of the ECU expressed in national currencies ; whereas the present statistical threshold of 800 ' ECU, whose expression in national currencies in the above Regulation accords with a fixed rate of conversion based on the average exchange rates during the period July 1984 to June 1985, is frequently either too high or too low for the Member States to derive in appropriate measure the benefits they anticipated for compilation of the statistical results of their external trade ; whereas it is therefore necessary to establish for this statistical threshold a new rate of conver ­ sion based on more recent average exchange rates ; whereas the period November 1986 to October 1987 is appropriate for this purpose ; Whereas in the interest of simplification the amounts so obtained should be rounded off ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, for the Belgium-Luxembourg Economic Union : Bfrs/Lfrs 34 500 for Denmark : Dkr 6 300 for France : FF 5 500 for Germany : DM 1 600 for Greece : Dr 125 000 for Ireland : £ Irl 650 for Italy : Lit 1 200 000 for the Netherlands : F1 2 000 for Portugal : Esc 130 000 for Spain : Pta 115 000 for the United Kingdom : £ 600 Article 3 This Regulation shall apply for the first time to the stati ­ stics relating to the data for 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1988 . For the Commission Peter SCHMIDHUBER Member of the Commission (') OJ No L 183, 14. 7. 1975, p. 3 . 0 OJ No L 346, 10 . 12. 1987. p. 12. (3) OJ No L 326, 6. 12. 1985, p. 24.